DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 12/11/2020.  Claims 1-11, of which claims 1, 6 and 9 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 


Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/9/2010 have been considered and made of record by the examiner, except where lined through due to failure to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non- patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Therefore, the lined through references have not been considered

Drawings
	The drawings are objected to under 37 CFR 1.83(a) because they fail to show in FIGS. 4A and 4B, “when the phase error from 90 degrees is O degree (blue traces), it is observed that the desired and image signals are separated very well. When the phase error is larger (30 or 60 degrees), it is observed that only limited separation can be achieved (red and yellow traces)”, as described in the specification (see ¶[0041] – emphasis added). {It is recommended to use hatch pattern to represent different colors}.

    PNG
    media_image1.png
    73
    171
    media_image1.png
    Greyscale

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP
§ 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 1-3 and 9-11 are objected to because of the following informalities: 
replace the phrase “and the separating” (line 14 of claim 1) with the phrase --and separating--. 
replace the phrase “the RF signal” (line 1 of claims 2-3) with the phrase --the received RF signal--, because its antecedent base is found on line 1 of claim 1. 
replace the phrase “the first IF signal” (line 4 of claim 9) with the phrase --the first time-interleaved IF signal --, because its antecedent base is found on line 3 of claim 9. 

Claims 10-11 are objected due to their dependency to the objected claims 9. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The test for enablement is whether Applicant's specification provides sufficient detail so one of ordinary skill in the art at the time of filing could make and use the full scope of the claimed invention without undue experimentation. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01. To determine whether the amount of experimentation would be undue, or unreasonable, the Court of Appeals for the Federal Circuit has enumerated several non-exclusive factors, any of which may not apply in agiven case. In re Wands at 1404; MPEP § 2164.01(a). The factors include (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands at 1404; MPEP § 2614.01(a). The scope of enablement provided by a disclosure must be commensurate in scope with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); MPEP § 2164.08. Moreover, "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement." Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) 

Applicant's Specification must provide written description support for all that is claimed. See 35 USC § 112 ¶ 1; MPEP § 2163. Written description support requires a disclosure that would reasonably convey Applicant's possession of all claimed subject matter to one of ordinary skill in the art at the time of the invention. Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) (en banc); MPEP § 2163.  While written description support requires neither in haec verba description of the claim limitations nor any particular form of disclosure, all claim limitations must be equivalently described and not merely rendered obvious. Ariad at 1162. Accordingly, a patent claim cannot recite subject matter that is not expressly, implicitly or inherently disclosed by Applicant's written description. See Hyatt v. Boone, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); In re Wright, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); MPEP § 2163. 

Reasonable possession of a claimed invention is also not shown when the disclosure merely amounts to a hoped for result, instead of a specifically claimed invention. See University of California v. Eli Lilly, 43 USPQ2d 1398 (Fed Cir 1997). In Eli Lilly, the court held that where a specification merely includes generic statements that distinguish multiple genus by function alone, those statements are generally insufficient sources of written description support because they fail to define structures/identities of species within the genus. Patents must describe "an invention, not an indication of a result that one might achieve if one made that invention." Id. 
	Claims 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not described by the disclosure includes: “calibrating the first and second digital baseband signals for the 90 degree phase shift” (lines 14-15 of claim 1); “to calibrate the first and second digital baseband signals for the 90 degree phase shift” (lines 15-16 of claim 6) and “to calibrate the first and second time-interleaved digital baseband signals for the 90 degree phase shift” (lines 16-17 of claim 9).

It is noted that the specification does not the claimed calibration technique and/or the calibration algorithm and merely disclose (extracted below – emphasis added):

[0028] In practice, calibration data to digitally maintain the 90-degree phase relation and timing may be applied by the separation module as well.

[0037] In practice, calibration data to digitally maintain the 90-degree phase relation and timing may be applied by the separation module as well ... When compared to the previous embodiment of FIG. 1, the phase calibration is simplified by the one-channel configuration of FIG. 2 since the same path is used for the both acquisitions, although an accurate external trigger may be necessary to ensure timing alignment of the interleaved virtual channels.

[0041] mixed signal was run though the digital image separation (DIS) process described above, and the separation results are shown in FIGS. 4A and 4B. The case is considered where the 90 degree shift in the LO is not ideal so the calibration can be shown as well. In these figures, when the phase error from 90 degrees is O degree (blue traces), it is observed that the desired and image signals are separated very well. When the phase error is larger (30 or 60 degrees), it is observed that only limited separation can be achieved (red and yellow traces).  

As noted above, the calibration method and how the calibration is done is not described. One of the ordinary skill understand that there are many different methods and techniques for calibration for image rejection. For instance Issac Server (Issac Server; "ADAPTIVE CALIBRATION METHODS FOR AN IMAGE-REJECT MIXER," ELECTRONICS RESEARCH LABORATORY, College of Engineering, University of California, Berkeley, Memorandum No. UCB/ERL M0l/36, 18 December 2001, online <http://www2.eecs.berkeley.edu/Pubs/TechRpts/2001/ERL-01-36.pdf>) presents comparison of the calibration techniques used for image rejection, as of 2001 (Table of page 40, extracted below)

    PNG
    media_image2.png
    361
    603
    media_image2.png
    Greyscale

Also,  Jeffery Chow (Jeffery Chow; "RF IMAGE-REJECT RECEIVERS," University of Toronto, ECE 1352F, 2002, Online: https://www.eecg.utoronto.ca/~kphang/papers/2002/jchow_imagereject.pdf) disclose how the calibration is done. For instance: 

In self-calibrating architecture, “A calibration tone is then applied at Vcal, and the delay cells (denoted by Δ) are varied differentially to force the phase mismatch towards zero” when “self-calibrating architecture used … This is apparent in the full system diagram shown in figure 8 (lines 3-5 of page 9; Fig 8 – extracted below)

    PNG
    media_image3.png
    402
    484
    media_image3.png
    Greyscale

In IMAGE-REJECT RECEIVER WITH SS-LMS CALIBRATION (Fig. 9 – extracted below), when “In calibration mode, the deference of the two signal paths, y(t), is fed into a comparator to generate the error term, ε(t). Two additional mixers, MX1 and MX2, downconvert the signals at points A and B to generate x1(t) and x2(t), respectively. Using these three inputs, the circuit updates the control coefficients w1 and w2, according to the LMS algorithm given by ...." (lines 3-11 of page 12, emphasis added truncated)

    PNG
    media_image4.png
    386
    565
    media_image4.png
    Greyscale


Furthermore, it is also noted that the claims disclose that the separation takes place after calibration, but the disclosure merely states that the calibration may be applied by the separation module, as noted above (see ¶[0028] of the specification). 

Regarding claims 2-5, 7-8 and 10-11, claims are rejected due to their dependency to the rejected claims 1, 6 and 9, correspondingly.




Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 1, 6 and 9, claims recite “calibrating the first and second digital baseband signals for the 90 degree phase shift” (lines 14-15 of claim 1 – emphasis added); “to calibrate the first and second digital baseband signals for the 90 degree phase shift” (lines 15-16 of claim 6) and “to calibrate the first and second time-interleaved digital baseband signals for the 90 degree phase shift” (lines 16-17 of claim 9), which term “to calibrate/calibrating” makes it vague and indefinite.  

The specification does not describe the claimed “to calibrate/calibrating”  technique and/or algorithm and merely disclose (extracted below – emphasis added):

[0028] In practice, calibration data to digitally maintain the 90-degree phase relation and timing may be applied by the separation module as well.

[0037] In practice, calibration data to digitally maintain the 90-degree phase relation and timing may be applied by the separation module as well ... When compared to the previous embodiment of FIG. 1, the phase calibration is simplified by the one-channel configuration of FIG. 2 since the same path is used for the both acquisitions, although an accurate external trigger may be necessary to ensure timing alignment of the interleaved virtual channels.

[0041] mixed signal was run though the digital image separation (DIS) process described above, and the separation results are shown in FIGS. 4A and 4B. The case is considered where the 90 degree shift in the LO is not ideal so the calibration can be shown as well. In these figures, when the phase error from 90 degrees is O degree (blue traces), it is observed that the desired and image signals are separated very well. When the phase error is larger (30 or 60 degrees), it is observed that only limited separation can be achieved (red and yellow traces).  

Prior art describes use of many different calibration techniques and algorithms for the image rejection. For instance Issac Server (Issac Server; "ADAPTIVE CALIBRATION METHODS FOR AN IMAGE-REJECT MIXER," ELECTRONICS RESEARCH LABORATORY, College of Engineering, University of California, Berkeley, Memorandum No. UCB/ERL M0l/36, 18 December 2001, online <http://www2.eecs.berkeley.edu/Pubs/TechRpts/2001/ERL-01-36.pdf>) presents comparison of the calibration techniques used for image rejection, as of 2001 (Table of page 40, extracted below)

    PNG
    media_image2.png
    361
    603
    media_image2.png
    Greyscale

Also,  Jeffery Chow (Jeffery Chow; "RF IMAGE-REJECT RECEIVERS," University of Toronto, ECE 1352F, 2002, Online: https://www.eecg.utoronto.ca/~kphang/papers/2002/jchow_imagereject.pdf) disclose how the calibration is done. For instance: 

In self-calibrating architecture, “A calibration tone is then applied at Vcal, and the delay cells (denoted by Δ) are varied differentially to force the phase mismatch towards zero” when “self-calibrating architecture used … This is apparent in the full system diagram shown in figure 8 (lines 3-5 of page 9; Fig 8 – extracted below)

    PNG
    media_image3.png
    402
    484
    media_image3.png
    Greyscale

In IMAGE-REJECT RECEIVER WITH SS-LMS CALIBRATION (Fig. 9 – extracted below), when “In calibration mode, the deference of the two signal paths, y(t), is fed into a comparator to generate the error term, ε(t). Two additional mixers, MX1 and MX2, downconvert the signals at points A and B to generate x1(t) and x2(t), respectively. Using these three inputs, the circuit updates the control coefficients w1 and w2, according to the LMS algorithm given by ...." (lines 3-11 of page 12, emphasis added truncated)

    PNG
    media_image4.png
    386
    565
    media_image4.png
    Greyscale


However, claims 1, 6 and 9 do not disclose what is meant by “to calibrate/calibrating”  and the specification is to no avail. Therefore it is not clear what is meant by “to calibrate/calibrating … for the 90 degree phase shift”, as claimed.

Furthermore, it is also noted that the claims 1, 6 and 9 disclose that the separation takes place after calibration, but the disclosure merely states that the calibration may be applied by the separation module, as noted above (see ¶[0028] of the specification).

Regarding claims 2-5, 7-8 and 10-11, claims are rejected due to their dependency to the rejected claims 1, 6 and 9, correspondingly.

Claim Rejections - 35 U.S.C. 112(d) and 35 U.S.C. 112 (pre-AIA ), Fourth Paragraph 
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph: 
Subject to the [ﬁfth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

 	Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 2, claim recites “wherein a first mixer and a first analog-to-digital converter (ADC) of a first channel generate the first IF signal and first digital signal, respectively, and wherein a second mixer and second ADC of a second channel generate the second IF signal and second digital signal, respectively” (lines 3-6 of claim 2 – emphasis added). However, claim 1, which claim 2 is dependent upon, already recited: “frequency mixing the received RF signal with a first local oscillator (LO) signal to generate a first intermediate frequency (IF) signal … frequency mixing the RF signal with a second LO signal to generate a second IF signal” (lines 3-7 of claim 1, truncated – emphasis added). 

Regarding claim 3, claim recites “wherein a mixer and analog-to-digital converter (ADC) of the single channel configuration are time-interleaved to generate the first IF signal and the first digital signal, and the second IF signal and the second digital signal” (lines 3-5 of claim 3 – emphasis added). However, claim 1, which claim 3 is dependent upon, already recited: “frequency mixing the received RF signal with a first local oscillator (LO) signal to generate a first intermediate frequency (IF) signal … frequency mixing the RF signal with a second LO signal to generate a second IF signal” (lines 3-7 of claim 1, truncated – emphasis added). 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufﬁcient showing that the dependent claim(s) complies with the statutory requirements. 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the List of References cited in the attached PTO-892.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631